Citation Nr: 1400188	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to June 1949, from September 1949 to May 1953, and from July 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was remanded for further development in June 2013.  The remand directives have been substantially completed, and the claim is again before the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of Virtual VA reveals that it contains VA treatment records and Board hearing testimony relevant to the issue on appeal.  Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

As noted in June 2013, the issue of entitlement to service connection for residuals of a pilonidal cyst has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is again referred for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hip disability due to a disease or injury in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle disability due to a disease or injury in service.

3.  Service connection for a bilateral knee disability was last denied in a February 2007 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of that decision, and the February 2007 decision is final.

4.  The evidence received since the February 2007 denial, by itself or when considered with the previous evidence of record, does not provide a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by service, nor may arthritis of the hips be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The February 2007 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  The notice also provided information as to what evidence was needed to reopen the claim of entitlement to service connection for a bilateral knee disorder.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

As noted, in June 2013 the claim was remanded for additional development.  The Appeals Management Center acquired the Veteran's VA treatment records, and in September 2013 the Veteran was afforded a VA examination.  All records and the examination report have been associated with either the Virtual VA or Veterans Benefits Management System claims files.

The Board therefore finds that all necessary evidence has been acquired, there has been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, private treatment records, VA examination reports, and the testimony of his May 2013 Board hearing.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service Connection

The Veteran is claiming entitlement to service connection for a bilateral hip and ankle disorders caused by injury and joint stress from parachute jumps and other physical activity in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Veteran's DD Forms 214 show that he served in combat in Korea, and that during his service he attended basic airborne school, airborne jumpmaster school, and airborne aerial delivery training.

Other than a December 1955 report of soreness below the lateral malleolus of the right ankle treated with an Ace bandage, the Veteran's service treatment records are silent for complaints or treatment relating to injury of the lower extremities or hips.

At a May 2013 hearing, the Veteran testified that during service he worked as a jumpmaster with the 82nd Airborne Division and had over 60 documented jumps throughout his service.  The Veteran explained that some of these jumps were quite hard physically, that they occurred over rough terrain, and that he had to carry heavy loads over long distances, which was hard on his joints.  The Veteran stated that as he has gotten older, he has lost muscle and feels increased pain from the trauma caused by these jumps.

The Veteran's VA treatment records show that since at least 2003 he has complained of recurring pain in his hips, legs, and feet, and that he has been diagnosed with osteoarthritis.  The records also show that he has reported increasing lower extremity edema and a history of previous myopathies in his legs.  In April 2011, he underwent stent surgery to treat lower extremity varicose veins and peripheral vascular disease.

In September 2013, the Veteran was afforded a VA examination of his lower extremities.  The examiner reviewed the claims file, discussed the Veteran's medical history, and performed a physical examination.  The examiner diagnosed the Veteran with asymptomatic bilateral hip/thigh mild osteoarthritis.  The appellant had no complaints relating to the hip joints, but did have buttock pain bilaterally.  The examiner also diagnosed the Veteran with bilateral neuropathy and peripheral artery disease.  The examiner opined that these disorders were less likely than not incurred in or caused by service.  The examiner explained that there was no evidence of any injury to the hips, knee, or ankles in service, that there is no medical evidence that parachute jumping without any injury can cause joint arthritis, and that the hip and ankle disorders were age acquired.

There is no competent medical evidence of record offering an opinion contrary to the September 2013 VA opinion.

In light of the foregoing evidence, the preponderance of the most probative evidence weighs against granting service connection for a bilateral hip or ankle disorder.  While the Veteran has current diagnoses pertaining to the lower extremities, there is no competent medical evidence of record indicating that either the Veteran's hip or ankle disorders are related to service.  The sole medical opinion of record, that of the September 2013 examiner, states that it is less likely than not that any of the Veteran's diagnoses of the lower extremities are related to service.  The only statements in favor of a finding of a relationship to service are those of the Veteran himself.  The Board acknowledges the Veteran's statements indicating that he underwent many difficult parachute jumps in service and that he experienced one such jump that landed him in a tree and was very painful.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The appellant, however, as a layperson not shown to possess appropriate medical training and expertise, is not competent to render an opinion on the etiology of his current osteoarthritis, bilateral neuropathy, and peripheral artery disease.  The etiology of these disorders requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his current lower extremity disorders are related to strain or injury during service is not a competent medical opinion and is not afforded significant probative weight.  As such, the medical findings and opinion of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  

To the extent that the Veteran is claiming a chronicity of symptomatology, he has not presented any medical evidence linking his disorders to service or establishing chronicity of symptoms shown to be related to arthritis or any other chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  

There is no medical evidence dating after his 1955 service separation prior to 1999, the date he indicated having a right knee replacement, nor has he indicated that he received any medical treatment or diagnoses pertaining to the lower extremities in the years following his separation from service.  The earliest medical treatment record is from 2003, approximately 47 years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim for disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that appellant failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).

Service connection cannot be granted for arthritis on a presumptive basis pursuant to 38 C.F.R. § 3.309(a).  While the Veteran's service treatment records indicate that he was treated for ankle pain in 1955, there is no competent evidence that arthritis of the lower extremities was manifested to a compensable degree within one year of his separation from active duty.

As there is no competent evidence indicating that the Veteran developed either a bilateral hip or ankle disorder as a result of his service or that arthritis manifested to a compensable degree within one year from separation from active duty, the evidence is not in equipoise.  The preponderance of the evidence indicates that the Veteran's current osteoarthritis, bilateral neuropathy, and peripheral artery disease are not the result of service.  Without competent and probative evidence indicating that the Veteran's lower extremity disorders were caused by or are otherwise related to an injury during service, on a direct or presumptive basis, service connection is not warranted.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claims for entitlement to service connection for a bilateral hip disability or a bilateral ankle disability, this rule does not apply, and the claims must be denied.

New and Material Evidence

The Veteran is also claiming entitlement to service connection for a bilateral knee disability.  This claim was previously denied by the RO in a February 2007 rating decision.

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, at the time of February 2007 rating decision denying the claim, the evidence of record included the service treatment records and a private medical record from 1999 showing that the Veteran was to undergo right knee replacement surgery.  The basis for the February 2007 denial was that there was no evidence indicating that the Veteran's current knee disability was caused by or otherwise associated with his military service.  The rating decision noted that the Veteran's service treatment records were silent for any complaints related to the knees and that a June 1956 National Guard physical examination found the appellant's lower extremities to be normal.

Although notified of the denial, the Veteran did not initiate an appeal of the February 2007 rating decision.  Hence, that denial is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In June 2009, the Veteran submitted a request to reopen claim of entitlement to service connection for a bilateral knee disability.  In September 2009, the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.

Since February 2007 decision, the Veteran has submitted additional private treatment records which show that he has a history of a right knee replacement and medical records noting complaints of lower extremity pain and stiffness.  VA treatment records show that in June 2003, the Veteran reported bilateral knee pain and a history of degenerative joint disease, and in August 2003 he was treated with bilateral knee orthoses.

In September 2013, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis and opined that the disability was less likely than not incurred in or caused by his service.  The examiner explained that there was no medical evidence that parachute jumping, without injury, can cause joint arthritis and that his knee disability was likely age acquired.  The examiner found no documented treatment of the knees until his right knee surgery in 1999, approximately 44 years after discharge from service.

The Veteran has also provided various written statements and testimony at his May 2013 Board hearing alleging that he greatly abused his knees in service due to the stress of repeated parachute jumps and from carrying heavy loads and extensively marching in Korea.  He stated that in Korea in 1951 he was forced to spend a long night outdoors in the freezing cold north of the Han River, which caused his knees to hurt severely and feel "near frozen."

On review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received.  The Veteran's claim for service connection was previously denied on the basis that the evidence failed to establish that a bilateral knee disability had its onset during active duty service or was otherwise related to an event or injury in service.

The evidence received since the last final denial consists of private medical records, VA medical records, lay statements of the Veteran, and the report of a VA examiner.  None of the above evidence, however, provides any competent medical evidence establishing that the Veteran's bilateral knee disability began during service or that there is any relationship between a bilateral knee disability and any event in service.  While the record now contains additional evidence of medically treated knee pain and a diagnosis of osteoarthritis, this evidence is wholly cumulative, as it had already been established prior to February 2007 that the Veteran had a knee disability which had required surgery in 1999.

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the Veteran has submitted additional medical records and lay statements discussing his knee treatment and his experiences in service, such evidence is essentially duplicative of evidence submitted in the past.  Furthermore, in the absence of any indication that the Veteran's knee disability is related to his service, the reason for the denial of the claim in February 2007, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.

ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


